Name: Council Directive 92/11/EEC of 3 March 1992 amending Directive 89/396/EEC on indications or marks identifying the lot to which a foodstuff belongs
 Type: Directive
 Subject Matter: research and intellectual property;  consumption;  marketing;  foodstuff
 Date Published: 1992-03-11

 Avis juridique important|31992L0011Council Directive 92/11/EEC of 3 March 1992 amending Directive 89/396/EEC on indications or marks identifying the lot to which a foodstuff belongs Official Journal L 065 , 11/03/1992 P. 0032 - 0032COUNCIL DIRECTIVE 92/11/EEC of 3 March 1992 amending Directive 89/396/EEC on indications or marks identifying the lot to which a foodstuff belongsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is necessary to take account of the insurmountable technical problems which made it impossible to implement Directive 89/396/EEC (4), as amended by Directive 91/238/EEC (5), by 20 June 1991; whereas it is therefore necessary to postpone the implementation date, HAS ADOPTED THIS DIRECTIVE: Article 1 The second indent of the first subparagraph of Article 7 of Directive 89/396/EEC is hereby replaced by the following: '- prohibit trade in products not complying with this Directive with effect from 1 July 1992. However, trade in products placed on the market or labelled before that date and not conforming with this Directive may continue until stocks run out.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 3 March 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 219, 22. 8. 1991, p. 11. (2) OJ No C 305, 25. 11. 1991, p. 54 and Decision of 12 February 1992 (not yet published in the Official Journal). (3) OJ No C 40, 17. 2. 1992, p. 12. (4) OJ No L 186, 30. 6. 1989, p. 21. (5) OJ No L 107, 27. 4. 1991, p. 50.